Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy





Philadelphia 9-10 Aug. 1822



August 9 The Boston papers announce the death of one of our Grandees James Perkins—I think I recollect him many years ago; but I am not sure that I was acquainted with him. Was he not brother to S. H. Perkins?
They tell a ridiculous story here about Mrs. S. Perkins She came to consult Dr Physick concerning a desease to which she is subject in her throat, and which will finally destroy her—When called to see her she explained her case, and he recommended such remedies as he thought would prove efficacious, all of which she positively and rejected and declared she would do no such thing The Dr. made her a bow and took leave, observing that it was quite unnecessary to consult—She boasted much of her conduct saying she was delighted at the idea of humbling his pride, and showing the Philadelphians what she thought of their prodigy—This Lady I always understood was famed for her superior understanding; if it consists of such extraordinary stuff, it is not to be envied; for her word would go but little way to inquire such a colosal reputation, independent of the injury she was doing to herself in rejecting services which in all probability would ultimately have proved a blessing and prolonged her days.—He has just left us and was quite surpirzed at the favorable change in my brother since yesterday—He is doing even better than could have been hoped, and has only to exert a good stock of patience to get through his difficulty—You know I pique myself upon my nursing qualifications, and I hope this case wont discredit me—
In the National Gazette of this Evening, I have just read your last piece to the Editors of the National Intelligencer; and will only say “well done thou faithful servant” for well have you served the nation, by exposing to the publick the base and shamefull plot of your enemies; and so fully justifying yourself to the world for conduct which must ever honour you—This is the worst dressing the man has had yet; and you have certainly left yourself nothing more to say concerning him or his baseness—He is too deep in the mire into which he has plunged himself, ever to extricate himself unless you help him to a lift—
I have just received a very pretty Letter from Mary; and for the first time I begin to feel a little proud of my pupil. In the course of time I shall perhaps operate a change in her manners; and do away some little blemishes in her temper and character which have been subjects of anxiety and even distress to me—“All in good time” shall in future be my motto—Mr. Hopkinson and Dr Chapman called to see us and sat a few minutes to day—Poor Susan Lee. She is quite deranged and her recovery is deemed almost hopeless. This is the consequence of deceiving an unfortunate Woman, and suffering disgrace and calamity to steal upon her entirely unprepared—That man has much to answer for, and if he has a heart susceptible of feeling; it must be bitterly wrung by the domestic misfortunes which now overwhelm him—
10 The arrival of Mr. Lowndes is announced in last nights paper which however I had not seen until to day—His health is said to be very bad and his recovery very doubtful—My Brother is better again this morning and was able to leave his chamber—could the Dyspepsia be as easily eradicated as the complaint for which he is now treated he would soon be a well man; but it will require length of time and great care to produce a favorable change.
During my brothers confinement I have sent the Horses to Pasture—The man who has taken them says that Bob is very seriously sick; and that his malady might and probably would have proved fatal if I had not sent him to grass—A strict diet which is here the rage will however restore him as his desease is owing to overfeeding—As I have placed them myself with the assistance of our good Hostess, and with a man that Joseph did not know; there can be no deception; and I shall give more credit to his assertions in future—They are out at three dollars the Week—The operation is likely to be so prolonged that I know not what to think of our journey to Boston. We must wait the event. That infamous wretch Corri has I find been in Philadelphia and married a Quaker Woman. You must recollect why he was obliged to leave England. I went out to pay Mrs. Lowndes a visit the papers having announced her arrival, and to my utter astonishment found him at the Boarding House alone, though scarcely able to walk about—His fate I much fear will soon be decided—He told me his physicians thought it necessary for him to stay here, and he regreted that Mrs. Lowndes did not accompany him. I told him I thought that was easily arranged as Mrs. Lowndes could speedily follow him. He seemed surprized and observed it was not always easy to obtain an escort—This would prove but a small obstacle to me in similar circumstances. But Carolina Ladies cant move without assistance. This is one of the glorious effects of Slavery, and a woman becomes an automaton as helpless as an infant, and so dependent she cannot move without a dangler— My Brother says her face and manners would be sufficient guards  from one end of the Country to the other. I hope she will take courage and come to her sick husband as soon as possible; for certainly his appearance denotes the absolute necessity of her constant care and attention At all times Yours






